The following opinion was filed November 4, 1919:
Vinje, J.
The defendants’ contentions necessarily involved in disposing of the appeal are: (1) plaintiff cannot maintain the action; (2) it cannot invoke the invalidity of *365the laws under which they claim the right to divert and discharge the waters; (3) they have gained a prescriptive right to their use of the waters; (4) they have such right under the provisions of secs. 1472 to 1478 inclusive of the Statutes of 1898; (5) they have such right under ch. 265, Laws 1893, as amended by ch. 80, Laws 1895; and (6) no damages are shown and hence no injunction should issue. These contentions will be considered in the order stated.
1. Drainage districts are created for the purpose of promoting the public health or welfare and for the drainage of land. Sec. 1379 — 11, Stats. 1917. If created for the drainage of land alone they are invalid. In re Theresa D. Dist. 90 Wis. 301, 63 N. W. 288. It is because of the public function they perform in promoting the public ■ health or welfare that they are lawfully given the right of eminent domain. Ibid. When the commissioners are appointed the “drainage district shall be a fully organized drainage district with the right to sue and be sued and with all the rights and powers in the drainage district law to such districts given, together with all the usual powers of a public corporation.” Sec. 1379 — 14, Stats. 1917. In view of these broad powers expressly granted to the district by statute and in view of its duty to drain land for the promotion of the public health and welfare, it follows as a natural consequence that the district can maintain any action to remove any unlawful obstruction to the full discharge of its duty. Chicago, M. & St. P. R. Co. v. Lemonweir River D. Dist. 135 Wis. 228, 230, 115 N. W. 825. If defendants without right increase the burden of drainage or render drainage less effective, the district may lawfully maintain an action to stop them from so doing. Its right to maintain actions is coextensive with its duties and functions. The legislature expressly clothed it with power to enforce all rights essential to fully secure the objects of its creation. The fact that private property owners within the district may benefit by the action is immaterial. That is a mere *366incident of the suit which cannot militate against the power of the district to secure the lawful enforcement of its rights.
2. Since the plaintiff may maintain the action because it is essential to the full discharge of its duties and functions, it follows as a necessary corollary that it may invoke the invalidity of any defense thereto. To hold otherwise were to deprive it of the power to assert its rights and duties, and to leave it helpless as against defenses in form but not in fact.
3. Hay and Hemlock creeks are natural watercourses within one watershed and Cranberry creek is a natural watercourse within another watershed. It is well settled that natural watercourses cannot lawfully be diverted or surface water be collected and discharged upon a lower landowner to his damage in the absence of a prescriptive or statutory right thereto. Pettigrew v. Evansville, 25 Wis. 223; Harvie v. Caledonia, 161 Wis. 314, 154 N. W. 383. Defendants claim a prescriptive right. But it appears that their canal was first dug in 1901 and this action was begun in 1913, so there has not been the continuous twenty years’ user requisite for the gaining of such right. Green Bay & M. C. Co. v. Kaukauna W. P. Co. 90 Wis. 370, 402, 61 N. W. 1121, 63 N. W. 1019; Diana Shooting Club v. Lamoreux, 114 Wis. 44, 56, 89 N. W. 880. Moreover, the canal was materially enlarged in 1910, and for the increased flow caused by such enlargement a new prescriptive right would have to be acquired: Green Bay & M. C. Co. v. Kaukauna W. P. Co., supra; Shaughnessey v. Leary, 162 Mass. 108, 38 N. E. 197.
4. Secs. 1472 to 1478, commonly known as the cranberry law, grant to any person owning land adapted to the culture of cranberries the right to maintain dams on his own land and construct and maintain across and through any lands such drains and ditches as shall be necessary for bringing and flooding or draining and carrying off the water from such cranberry-growing lands, or for the purpose of *367irrigation, fertilization, and drainage of any other lands owned by such person. The statute,also provides for the payment of damages caused by the maintenance of such dams, drains, or ditches, the appointment of arbitrators to assess the damages, etc.. In Ramsdale v. Foote, 55 Wis. 557, 13 N. W. 557, the question of the validity of this law was expressly reserved, and such reservation is now again made because such question is not necessary to a decision of the precise point presented. Conceding the law is valid as against private persons or private interests, it does not follow that it can be successfully invoked as against public interests. As before stated, plaintiff’s drainage is for the promotion of the public health or welfare, and it is clear that whatever rights were granted to the owners of lands adapted to cranberry culture they were not paramount to rights involving the public health or welfare, but subordinate thereto. That being so, the defendants cannot justify under said law as against the plaintiff. Green Bay & M. C. Co. v. Kaukauna W. P. Co. 90 Wis. 370, 61 N. W. 1121, 63 N. W. 1019.
5. Ch. 265, Laws 1893, as amended by ch. 80, Laws 1895, grants to defendants’ predecessors in title the right to build and maintain a canal from Hemlock creek to Cranberry creek for the purposes of transportation, irrigation, and drainage, which canal shall be deep enough for boats drawing not to exceed twelve inches of water and to draw not to exceed one half the flow of Hemlock creek for such purpose. They claim that under the act they, are entitled to draw water from Hemlock creek and discharge it into Cranberry creek. We assume but do not decide that the act is a valid one. It appears, however, that the canal actually constructed is only a small portion of the whole distance and that it has never been of sufficient depth to be capable of sustaining navigation for the size boats described from May 1st to October 20th of each year as the law prescribes;' that in fact it has never been used for transportation of *368goods at all. The defendants therefore stand in the same position as the plaintiff in Sauntry v. Laird, Norton Co. 100 Wis. 146, 75 N. W. 985. There plaintiff, upon building and maintaining three dams in aid of navigation, was authorized to collect toll on logs' driven down the St. Croix river. He had built two dams and the evidence was quite conclusive that the third dam would have been useless, but the court said: “We have no authority to infer from extrinsic circumstances that a case for which the words of the statute expressly provide shall be exempted from its operation.” Defendants are seeking to justify their action under' a legislative enactment that they have hot substantially complied with. This they cannot do. The legislature gave them certain rights upon certain conditions. They have made no honest attempt to comply with such conditions. They have constructed only a portion of the required canal, which portion is fitted for but part of the purposes for which it was to be constructed. It is wholly unsuitable for transportation and has never been used for such purposes as contemplated by the act. They therefore cannot justify under it.
6. As stated by the trial judge in his decision of the case, the precise amount of damages caused in the past and that will be caused in future by reason of the diversion of water from Hemlock and Hay creeks and the discharging of the same into plaintiff’s ditches is hard to estimate in money. He found past damages to be $50 and that future damages would result if defendants were not restrained. They argue that there is no evidence to sustain the finding as to damages; that since the water taken from Hemlock and Hay creeks is mingled with that of water from, Cranberry creek, it is impossible to say that water /from the former creeks causes damage; that owing to floods from Cranberry creek that recurrently cause damage, the additional .water diverted by defendants becomes negligible. There is, however, evidence that the amount of water diverted causes a material *369increase in the amount of water the ditches have to carry and that such increase is more marked in periods of average flow when there is need of water by defendants and when they can get it from Hemlock and Hay creeks. It is undisputed that since 1910, when the canal was enlarged, considerable quantities of water are annually taken from said creeks and discharged into the Cranberry creek watershed. It follows as a natural consequence that by reason of such increased flow plaintiff’s ditches have to carry more water, and that they will suffer more from erosion, and that the higher the water in them the less perfectly they drain the adjoining land. For these reasons we think the finding as to substantial damages is sustained by the evidence and that the court properly granted the judgment appealed from. Miller v. Hoeschler, 121 Wis. 558, 99 N. W. 228; Geuder, Paeschke & Frey Co. v. Milwaukee, 147 Wis. 491, 133 N. W. 835.
By the Court. — Judgment affirmed.
Rosenberry and Eschweiler, JJ., dissent.